Order Denying Motions For Relief From Judgment And To Proceed In Forma Pauperis:
On January 28, 1997, Augustine M. McKenzie (“McKenzie”) moved the Trial Division of the High Court for relief from the judgment and sentence in this criminal action under the Federal Rules of Civil Procedure, Rule 60(b)(6), which is identical to Rule 60(b)(6) of the High Court's Trial Court Rules of Civil Procedure. McKenzie also moved for an order permitting him to proceed in forma pauperis without prepayment of fees and costs or security.
Since McKenzie requests relief from the sentence of a criminal proceeding, Civil Procedure Rule 60(b)(6), whether territorial or federal, is inapplicable to the present case. Furthermore, the judgment and sentence in this case is final, and the Trial Division of this court lacks any authority to overturn final judgments and sentences in criminal matters. Any relief from the judgment and sentence at this time is exclusively within the executive's authority through commutation, reprieve or pardon. See Rev. Const. OF Am. Samoa, art. IV, § 9 of the. The motion for relief from judgment must be denied.1
*152We will also dismiss the motion to proceed in forma pauperis on the grounds that McKenzie’s supporting affidavit failed to state the nature of the action, defense or appeal, and failed to state his belief that he is entitled to redress. See Rule 24 of the High Court's Appellate Court Rules; cf 28 U.S.C.S. Section 1915.
ORDER
The motions for relief from judgment and for leave to proceed informa pauperis are denied. It is so ordered.

 We note that in McKenzie v. Tuimavae, Civil Action No. 113-94 (Dec. 14, 1994), this court granted summary judgment against McKenzie, who had claimed, among other things, that the revocation of *152his release program violated due process. Additionally, on April 9,1996, this court denied McKenzie’s motion for temporary release from his sentence of life imprisonment.